Citation Nr: 0605106	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-24 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a dental disability 
for the purpose of establishing entitlement to VA 
compensation.  

2.	Whether new and material evidence has been received to 
reopen a claim for service connection for Barrett's 
esophagitis to include as secondary to a dental disability.  

3.	Entitlement to service connection for depression to 
include as secondary to a dental disability.    

4.	Entitlement to service connection for heart disease to 
include as secondary to a dental disability. 


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and Mr. H.T.T.


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1945 to February 
1947.                 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO decisions issued in October 2002, 
March 2003, and December 2003 that denied the benefits sought 
on appeal.  The Board remanded this case to the RO in April 
2005 for further evidentiary development.  The case was 
returned to the Board in January 2006.


FINDINGS OF FACT

1.  Pyorrhea alveolaris is service-connected solely for VA 
outpatient dental treatment purposes. 

2.  The veteran had osteomyelitis in service which led to 
dental problems to include maxillary and mandibular loss. 

3.  By a January 1997 Board decision, service connection for 
esophagitis was denied. 

4.  New and material evidence has been received to reopen the 
claim of service connection for esophagitis.     

5.  Barrett's esophagitis first manifested many decades after 
service and is not related to a disease or injury in service, 
and was not caused or aggravated by a  service-connected 
disability.  

6.  The most probative evidence on file does not link 
depression to a disease or injury in service or to a service-
connected disability.    

7.  The record does not demonstrate that the veteran has a 
current heart disorder that is related to a disease or injury 
in service or related to a service-connected disability.    


CONCLUSIONS OF LAW

1.	Service connection for osteomyelitis is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2005).  

2.	A January 1997 Board decision that denied service 
connection for esophagitis, to include as secondary to an 
inservice dental disorder, is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).  

3.	New and material evidence has been received since the 
January 1997 Board decision, and the claim for service 
connection for esophagitis is reopened.  38 U.S.C.A. 
§§ 5103, 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2005).

4.	Barrett's esophagitis was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005);  Allen v. Brown, 
7 Vet. App. 439 (1995).  

5.	A depressive disorder was not incurred in or aggravated by 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).  

6.	A heart disorder was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005);  
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in October 2002, March 2003, and December 2003, a Statement 
of the Case (SOC) issued in May 2004, a Supplemental 
Statement of the Case (SSOC) issued in October 2005, and a 
letter by the Appeals Management Center (AMC) dated in April 
2005.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the AMC's 
April 2005 letter provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claims, identified what evidence was needed from the veteran 
versus what evidence VA would attempt to procure, and 
encouraged the veteran to submit any information and evidence 
in his possession that pertained to his claims.  The Board 
thus finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by Pelegrini, supra.  However, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case is harmless error, as the content of the notice 
fully complies with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In other words, the essential 
fairness of the adjudication process has not been affected by 
the error as to the timing of the AMC's notification letter.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  VA has obtained private, VA, 
and service medical records that pertain to the claims.  And 
the veteran was afforded VA examinations.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

Laws and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
diseases, including cardiovascular renal disease, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease  diagnosed post service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

When there is an approximate balance of positive and negative 
evidence regarding these elements, the veteran is accorded 
the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).



Service Connection for a Dental Disability 

In the VA benefits system, dental disabilities are treated 
differently from medical disabilities.  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. Chapter 17.  See 38 C.F.R. § 
3.381.  But missing teeth are compensable for rating purposes 
where the loss results from "bone loss through trauma or 
disease such as osteomyelitis[.]"  See 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916 (2005).  

The record demonstrates that while in service in 1946, the 
veteran received treatment for a dental disorder.  The record 
also demonstrates that within three years after his 1947 
discharge, all of the veteran's teeth had been extracted.  
Service connection for pyorrhea alveolaris and missing teeth 
was granted solely for the purpose of establishing 
eligibility for VA dental treatment. 

The veteran contends that he has a current and compensable 
dental disability which is related to active duty in addition 
to pyorrhea alveolaris.  Service medical records demonstrate 
treatment for a dental disorder while on active duty.  In a 
November 2003 statement, a private physician stated that the 
veteran had osteomyelitis while in service which led to 
dental extractions.  In a March 2005 statement, another 
private physician concurred that the veteran had an in-
service dental disorder, which led to dental extractions.  In 
response to the April 2005 Board remand, a VA dentist noted 
in May 2005 that the veteran had no teeth and had 
"significant bone loss on both maxillary and mandibular 
arches due to 50+ years without teeth."  It was concluded 
that he had osteomyelitis and pyorrhea alveolaris while on 
active duty and that he "lost" his teeth due to the 
osteomyelitis and the pyorrhea alveolaris in service.  

As no medical evidence indicates that the veteran did not 
have an inservice dental disorder, or that the disorder was 
not at least in part characterized by osteomyelitis, the 
Board finds that the preponderance of the evidence 
demonstrates inservice dental osteomyelitis.  Service 
connection for osteomyelitis, for the purpose of establishing 
entitlement to VA compensation, is granted.  38 C.F.R. § 
4.150, Diagnostic Codes 9900-9916.  

Service Connection for Barrett's Esophagitis

The veteran claims service connection for Barrett's 
esophagitis, to include as secondary to a dental disability.  
Before addressing the merits of the claim, the Board must 
first determine whether the record contains new and material 
evidence that would allow VA to address the claim.  That is 
because the Board denied this claim in January 1997.  See 38 
U.S.C.A. §§ 5108, 7104 (2002); 38 C.F.R. §§ 3.156, 20.1100 
(2005).  The Board must make its own determination on this 
matter because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the 
underlying claim may be considered on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  When determining whether the claim should be 
reopened, the credibility of the newly received evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If new and material evidence is presented 
or secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.   

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  See Hickson v. West, 12 Vet. App. 247, 
251 (1999).
  
In support of his effort to reopen his claim, the veteran 
submitted two opinions from private physicians.  In an 
opinion dated in November 2002, a private physician stated 
that pyorrhea from the veteran's service-connected dental 
disorder is related to his esophagitis.  In an opinion dated 
in November 2003, another private physician stated that the 
veteran's current esophagitis disorder relates to reflux he 
experienced while in service.  

This is new information associated with the claims file since 
the January 1997 Board decision.  Accordingly, the Board 
finds this evidence to be new evidence.  As noted, however, 
this does not end the inquiry, as the Board must still 
determine whether any of this new evidence is also material.  
To that end, the Board finds that the November 2002 opinion 
is material as well.  By itself, or with previous evidence of 
record, this opinion relates to the unestablished fact 
necessary to substantiate the veteran's claim - i.e., it is 
medical evidence providing a nexus between a service-
connected disability and the current gastrointestinal 
disorder, which is the evidence that was missing in the claim 
before the Board in January 1997.  

The Board will now address the merits of the claim. 

A review of the evidence on file shows that the veteran does 
have Barrett's esophagitis.  Biopsy results dated in May 1998 
were positive for Barrett's esophagitis.  In April 2003, the 
veteran was diagnosed with stable long-segment Barrett's 
esophagitis.  A May 2005 VA compensation examination report 
listed Barrett's esophagitis as a current problem.  No 
evidence counters these diagnoses.    

The medical evidence of record does not, however, establish 
that now service-connected osteomyelitis caused or aggravated 
his Barrett's esophagitis.  Rather, the medical evidence on 
file to include a May 2005 opinion discounts a relationship 
between service-connected osteomyelitis and his 
gastrointestinal problems.  While a November 2002 links 
pyorrhea to his Barrett's esophagitis, this is of no 
consequence as pyorrhea is solely service-connected for 
treatment purposes, and may not provide a basis for secondary 
service connection.

A November 2003 private opinion from Dr. B. suggests that the 
veteran's esophagitis is directly related to gastroesophageal 
reflux (e.g. burn in the throat and indigestion) while in 
service.  Notably, Dr. B. indicated that he based his opinion 
on the veteran's post-service statement and a telephone 
conversation with him.  The Board finds more significant the 
veteran's service medical records which are entirely silent 
for a diagnosed gastrointestinal disability, and evidence 
essentially showing that esophagitis first manifested long 
after active duty.  The Board finds that the private opinion 
lacks probative value given the lack of a supported rationale 
and because it appears to be largely based on the veteran's 
self-reported history not a thorough review of the medical 
evidence on file.

Given the lack of gastrointestinal problems in service or for 
many years thereafter coupled with the lack of competent 
medical evidence establishing a link between gastrointestinal 
problems and any service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of service connection. 

Service Connection for Depression

The Board finds that the record clearly demonstrates a 
current depression disorder.  There is conflicting evidence 
regarding the etiology of such.

A May 2005 VA dental examiner opined that the veteran's 
dental disorder "caused psychiatric problems due to being 
young and edentolous.  Patient's current dentures are ill-
fitting and do not provide adequate function for the patient 
to eat."  The Board notes that the aforementioned opinion is 
of limited probative value in that a dentist does not have 
the requisite expertise to diagnose a psychiatric disability 
or establish the etiology of such.  

The veteran also underwent a VA psychiatric compensation 
examination in May 2005.  The examiner opined that depression 
is "secondary to the ongoing and continuing frustration with 
the VA."  The Board recognizes that this examiner, as a 
psychiatrist, is qualified to comment on the etiology of the 
veteran's depression.  Notably, the examiner did not state 
that the veteran's psychiatric disorder is related to service 
or to any service-connected disability.

Further, the Board notes that while the veteran exhibited 
behavioral problems in service, he was not diagnosed as 
having a psychiatric disability during active duty or for 
many years thereafter.  Depression and an anxiety disorder 
were diagnosed more than 50 years after separation from 
service.  The lack of evidence of any diagnosed psychiatric 
disorder until more than half a century after service 
militates against granting service connection for a 
psychiatric disorder on a direct basis.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a depression disorder.    

Service Connection for Heart Disease

There is no competent medical evidence of record  showing a 
current heart disorder.  In fact, a medical examination 
following the veteran's suspected transient ischemic attack 
did not reveal a heart disease or disability.  Rather, the 
examination led to a diagnosis of suspected viral syndrome, 
or of an anxiety reaction.       

Moreover, the record contains no medical evidence connecting 
a heart disorder with the service-connected dental disorder.  
38 C.F.R. §§ 3.102, 3.310(a).  In fact, the May 2005 VA 
dental examiner stated that the veteran's "osteomyelitis and 
pyorrhea alveolaris did not cause chronic ... cardiovascular 
problems."  It is also noted that  in a September 2002 
opinion, Dr. B., linked the veteran's heart problems to 
pyorrhea.  This is of no consequence, however, as pyorrhea is 
only service-connected for treatment purposes.  

The Board also notes that the record does not support a 
finding of direct service connection for a heart disability.  
There is no evidence of an inservice heart injury or disease 
- as the veteran testified at his hearing, the earliest 
indications of a heart problem manifested in the 1960's, 
approximately 20 years following service.  There is no 
medical evidence of record connecting the veteran's service 
directly with a current heart disability.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303(a); Pond, 12 Vet. App. at 346.  

As the preponderance of the evidence is against the veteran's 
service connection claim for a heart disorder, the benefit-
of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for osteomyelitis is 
granted.  

Entitlement to service connection for Barrett's esophagitis 
as secondary to a service-connected dental disability is 
denied.    

Entitlement to service connection for depression as secondary 
to a service-connected dental disability is denied.  

Entitlement to service connection for heart disease claimed 
as secondary to a service-connected dental disability is 
denied.



____________________________________________
	K.  PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


